EXHIBIT 10.1

ASHWORTH, INC.

MANAGEMENT CHANGE IN CONTROL PLAN

1. Effective Date: September 19, 2008

2. Purposes of Plan: (a) To maximize shareholder value by fostering Management’s
objectivity in making decisions and performing their duties with respect to any
pending or threatened Change in Control (as defined below) of Ashworth, Inc.
(the “Company”); (b) to increase the likelihood that the Company (and any
acquiror) will have the continued dedication and availability of Management,
notwithstanding the possibility, threat or occurrence of a Change in Control;
and (c) to provide compensation arrangements upon a Change in Control that are
reasonably competitive with other similarly situated corporations.

3. Change in Control. As used in this Plan, the phrase “Change in Control” shall
mean:

(i) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for this
purpose, the Company or its subsidiaries, or any executive benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), for a per-share cash consideration of no less than
the closing price of the Company’s common stock on the Effective Date hereof, as
hereafter adjusted for stock splits, reverse stock splits, and the like (the
“Current Price”) (or a per-share stock, or cash and stock, consideration that
the Board of Directors determines to have a value of no less than the Current
Price), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the then outstanding
shares of common stock of the Company; or

(ii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation in which a person, entity or “group” acquires fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding voting
securities and the stockholders of the Company are entitled to receive a
per-share cash consideration of no less than the Current Price (or a per-share
stock, or cash and stock, consideration that the Board of Directors determines
to have a value of no less than the Current Price).

4. Eligible Persons Under Plan: Fletcher Leisure Group; Eddie J. Fadel; Greg W.
Slack; other Management personnel approved by the Company’s Compensation and
Human Resources Committee (the “Committee”) or the Board of Directors (the
“Board”).

5. Maximum Aggregate Payments Under Plan: $500,000

6. Allocation of $500,000 Plan: Fletcher Leisure Group – $200,000; Eddie J.
Fadel – $200,000; Greg W. Slack – $50,000; other Management personnel – $50,000
(as allocated by the Committee or the Board).

7. Conditions to Receive Plan Payment:

(a) A Change in Control prior to October 31, 2009;

(b) Continued employment (or continued engagement as a consultant, in the case
of Fletcher Leisure Group) with the Company through the Change in Control date;

(c) If so elected by the acquiring entity, making himself/herself (or itself, in
the case of Fletcher Leisure Group) available for continued employment or
consulting engagement by the Company (at a base salary or consulting fee
comparable to that currently in effect) for two (2) months after the Change in
Control date (or such lesser time as the acquiror may choose); and

(d) Compliance at all times with directives of the Board.

All conditions must be satisfied to be entitled to payment under the Plan.

8. Lump Sum Payment Date: Two months after the Change in Control date.

9. Miscellaneous: Applicable taxes will be withheld, as required, from payments
under the Plan. The Plan does not obligate the Board in any manner to approve or
consummate a Change in Control transaction. The Plan shall in no manner be
deemed a promise of continued employment or consulting. Good faith decisions
regarding the Plan by the Committee or the Board shall be final.

